Citation Nr: 1011114	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-06 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
claim sought.

In June 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Manila RO.  A copy of 
the transcript is of record.

In December 2008, the Board remanded the Veteran's claim for 
further development.  The claim is again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to separation in March 1979, the Veteran injured his 
shoulder while skiing.  He was diagnosed with a possible 
muscle strain, prescribed medication, and told to use a 
heating pad.

The Veteran re-injured his shoulder at work in July 1998.  He 
was diagnosed with a right shoulder strain.

In July 2004, the Veteran had a normal shoulder x-ray.  In 
February 2005, the Veteran reported that his right knee 
buckled while walking on a flat, paved surface, causing him 
to fall and hit his right shoulder sometime in late-2004.  He 
used an ice compress to relieve the swelling.  A subsequent 
x-ray revealed "abnormal findings," but the record is 
unclear as to what exactly was "abnormal" about the right 
shoulder.

A May 2009 MRI of the right shoulder revealed possible 
suprapinatus tendon anterior full thickness tear and partial 
articular sided tear, subscapularis tendinosis and partial 
tears, superior glenoid labrum degeneration and/or tear, 
humeral head osteophytosis and posterior subchondral edema, 
acromioclavicular joint osteoarthritis, and minimal joint 
fluid, subcoracoid, and subacromial-subdeltoid effusion.

At a May 2009 VA examination, the physician opined that the 
Veteran's right shoulder disability was not incurred during 
active duty service because the MRI findings were indicative 
of an injury occurring only several years ago, and not 
decades ago.  He noted that injuries that are decades old 
typically show sclerosis and calcifications of involved 
structures, which would show up in ordinary x-ray films.  The 
Veteran's x-rays, however, were normal in 2004.  The Board 
notes that while the VA examiner explained the lack of 
existence of sclerosis and calcifications in prior x-rays, he 
did not discuss whether any of the tears were related to the 
Veteran's active duty injury.

The record has also raised a theory of entitlement based on a 
secondary basis.  The Veteran fell on his shoulder in late-
2004 when his right knee buckled.  Prior to this fall, his x-
rays were normal.  Subsequent to his fall, his x-rays were 
"abnormal," but it is unclear whether the abnormal results 
were due to his fall because there is no discussion of his 
February 2005 x-rays in the record.  The Veteran is currently 
service connected for his right knee.  Thus, the Board finds 
that a theory of entitlement to service connection for a 
right shoulder disability on a secondary basis must be 
adequately developed by the RO and addressed by an examiner.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
adequate notice describing how to 
establish a claim for secondary service 
connection.

2.  The RO should obtain the February 2005 
x-rays from the VA Outpatient Clinic in 
Manila for the Veteran's right shoulder.  
A report documenting the findings in 
detail should be associated with the 
Veteran's claims folder.

3.  After the x-ray report has been 
received, the Veteran shall be afforded a 
VA examination with a physician to 
determine the nature and etiology of his 
right shoulder disability.  The claims 
folder must be made available to the 
physician for review in connection with 
the examination.  After a review of the 
claims folder and a thorough examination, 
the physician must 1) identify all current 
diagnoses of the Veteran's right shoulder; 
2) address whether it is at least as 
likely as not, i.e., is there at least a 
50/50 chance, that the Veteran's current 
right shoulder disability (or 
disabilities) was caused by his in-service 
injury.  (If so, the physician should 
identify which disability (or 
disabilities) was caused by the in-service 
injury and the basis for his or her 
findings); and 3) address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the Veteran's current 
right shoulder disability (or 
disabilities) was incurred or aggravated 
beyond the normal scope of the disability 
by his service-connected bilateral knee 
disorders.  The examining physician should 
provide a full rationale for any opinion 
offered.  The examining physician must 
also specifically comment on the opinions 
of record from Doctors So and Quintos.  If 
an opinion cannot be reached without 
resort to speculation, the physician 
should so indicate, and explain why 
speculation is needed to arrive at a 
conclusion.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  Following any other indicated 
development, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


